Citation Nr: 1723451	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post coronary artery bypass ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for right foot peripheral neuropathy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for left foot peripheral neuropathy, to include as due to exposure to herbicides.

5.  Entitlement to service connection for post radical prostatectomy residuals of prostate cancer, to include as due to exposure to herbicides.

6.  Entitlement to service connection for erectile dysfunction (ED), to include as due to exposure to herbicides.
 
7.  Entitlement to service connection for post total knee replacement (TKR) right knee degenerative joint disease (DJD), to include as due to exposure to herbicides.
 
8.  Entitlement to service connection for post TKR left knee DJD, to include as due to exposure to herbicides.

9.  Entitlement to service connection for post total hip replacement (THR) right hip DJD, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and Daughter


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to October 1956 and from November 1956 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for ischemic heart disease, type 2 diabetes mellitus, right foot and left foot peripheral neuropathy, prostate cancer, and ED are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 
 

   				   FINDING OF FACT

On the record at a February 2017 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeals seeking service connection for postoperative right and left knee and right hip DJD; there are no question of fact or law remaining for the Board to consider in those matters.


                                             CONCLUSION OF LAW

Regarding the claims of service connection for postoperative right and left knee and right hip DJD, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider appeals in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


                  REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

Inasmuch as the Veteran has expressed an intent to withdraw his appeals seeking service connection for postoperative right and left knee and right hip DJD, 
discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matters is not necessary, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  Withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

On the record at a February 2017 videoconference hearing, the Veteran requested withdrawal of his appeal seeking service connection for postoperative right and left knee and right hip DJD.  Accordingly, there are no allegations of error of fact or law with respect to those matters remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal in the matters.


                                                             ORDER

The appeals seeking service connection for postoperative right and left knee and right hip DJD are dismissed. 


REMAND

The Board finds that additional development is necessary for proper adjudication of the claims remaining on appeal.  He seeks service connection for the claim disabilities on the basis they resulted from exposure to herbicides during service in Vietnam.  Service personnel records show that he served on the U.S.S. Prichett (DD-561) (the Prichett) from November 1963 to November 1965, and on the U.S.S. Blue (DD-744) (the Blue) from May 1966 to September 1967. 

At the February 2017 videoconference hearing before the Board the Veteran submitted evidence (copies of deck logs from the U.S.S. Prichett from August 8 to August 21, 1965) that he had received from the National Archives and Records Administration.  That evidence has not been associated with his VA electronic claims file.  As the deck log entries submitted are said to support that the Veteran served in waters where he may have been exposed to herbicides, the submission is critical evidence that must be located and associated with his electronic claims file.  [The Board has sought to secure the records in question administratively, but those efforts were unable produce the Veteran's  complete submission at the hearing.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must conduct an exhaustive search to locate the documents submitted at the RO by the Veteran during the February 2017 videoconference hearing before the Board.  If his complete is located, the documents should be associated with the Veteran's electronic claims file.

2.  If all of the documents the Veteran submitted at the hearing are not located, the AOJ should arrange for exhaustive development for information that would serve to corroborate the Veteran's account that the U.S.S. Prichett participated in operations in Da Nang Harbor in August and September 1965.  The search for information must include the deck log entries for the U.S.S. Prichett (for the period from August 8, 1965 to September 11, 1965, when that ship conducted operations in the official waters of Vietnam) and bearing on the exact location of the U.S.S. Prichett (in relation to its proximity to the Republic of Vietnam) in accordance with the Court's ruling in Gray v. McDonald, 27 Vet. App. 313 (2015).  .

If the information sought is no longer available there must be explanation in the record why that is so, with the scope of the search described.

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

